     Case 5:16-cv-12149 Document 55 Filed 04/18/19 Page 1 of 3 PageID #: 330



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BECKLEY DIVISION

FRANK TREADWAY, et al.,
Plaintiffs,
                                                             Civil Action No. 5:16-cv-12149
                                                             Honorable Irene C. Berger
v.

BLUESTONE COAL CORP.,
BLUESTONE INDUSTRIES, INC., and
MECHEL BLUESTONE, INC.
Defendants.

                                     JUDGMENT ORDER

       Pending before the Court are Plaintiffs’ Motion to Enforce Settlement (ECF Doc. # 43) and

Notice for Entry of Judgment (ECF Doc. # 44). For the reasons set forth herein, the Court

ENTERS judgment against the Defendants in the amount of $662,101.42 as of April 18, 2019, in

addition to such further daily penalties as may accrue after this date, in lieu of the legal rate of

interest, at the rate of $1,000.00 per day that each payment to the common fund, class

representatives, or class administrator is late, and incorporating by reference the March 5, 2019

Order of this Court, consistent with the agreement of the Parties, as follows:

       1.      On March 5, 2019, the Court entered a final order (ECF Doc. # 42) (“March 5

Order”) setting forth and approving the terms of the settlement in this case.

       2.      The Defendants have failed to make complete payments according to the schedule

agreed upon by the Parties and adopted in the March 5 Order and set forth in the Plaintiffs’ Notice

for Entry of Judgment (ECF Doc. # 44).

       3.      On March 28, 2019, the Defendants expressed their agreement to the judgment

offered and proposed by the Plaintiffs in this matter in the Notice for Entry of Judgment (ECF

Doc. # 44).
    Case 5:16-cv-12149 Document 55 Filed 04/18/19 Page 2 of 3 PageID #: 331



       4.      As of March 29, 2019, the Defendants had failed to pay $331,433.75 that was then

due under the March 5 Order.

       5.      Pursuant to the terms of the final settlement, the Defendants are also due to make

another payment of $260,667.67 to the common fund, and a payment of $10,000.00 to the class

representatives, on or before June 23, 2019, by cashier’s checks to Mountain State Justice as class

administrator, for conveyance to the class members in accordance with the Mediated Settlement

Agreement (ECF Doc. #40-1) and the March 5 Order approving settlement (ECF Doc. # 42).

       6.      Daily penalties of $1,000.00 per day continued to be assessed as to each additional

day that each payment is late to the common fund, class representatives, or class administrator

under the approved settlement.

       7.      As of April 18, 2019, the total sum outstanding under the settlement is $391,433.75

due immediately and $270,667.67 due on or before June 23, 2019, in addition to any further

daily penalties assessed based on late payments.

       WHEREFORE, for the foregoing reasons, the Court ENTERS judgment for all sums due

under the March 5 Order and by order of this Court, totaling $662,101.42 as of April 18, 2019, in

addition to such further daily penalties as may accrue thereafter at the rate of $1,000.00 per day

that each payment continues to be late. The Court further ORDERS that all pending motions be

TERMINATED AS MOOT. Finally, the Court DIRECTS the Clerk to send a certified copy of

this Order to counsel of record and to any unrepresented party.

                                       ENTERED:        April 18, 2019
    Case 5:16-cv-12149 Document 55 Filed 04/18/19 Page 3 of 3 PageID #: 332




Prepared by:

/s/ Samuel B. Petsonk
Samuel B. Petsonk (WVSB # 12418)
Bren J. Pomponio (WVSB # 7774)
Mountain State Justice, Inc.
223 Prince Street, Beckley, WV 25801
Phone: (681) 207-7510
Fax: (681) 207-7513
Email: sam@msjlaw.org
bren@msjlaw.org
